.’




                                  AUSTIN   H.'X~XAS
     PRICE  DANIEL
     ATTORNEYGENERA,.
                                      october    28, 1949


            Hon. Claude Isbell                  Opinion No. V-940.
            Rxeautlve secre&ary
            Board of Regents                    Re: Several questions re-
            State Teachers Colleges                 letlng to the aon-
            Austin, TeXaa                           struotlon OS a prl-
                                                    vately financed ohapel
                                                    on the campus of West
            Deer Sir:                               Texas State College.
                      We refer to your letter relating to the erec-
            tion of a chapel to be constrwted on the campus of Heat
            Texas State College solely from funds contributedby in-
            dividuals, and an order paared by the Boati of Regents
            of Texas State Teachers Colleges which reads:
                    "(1) Before advertlaemeatfor bids: Funds
                    oontrlbutedshould be delivered uwondltZoa-
                    elly lnto the hands of the Board to be die-
                    bursed by the Board exoluslve oi oontrol from
                    donozlsor others (2) The construction ooat
                    lnoludlngequipment and furnlshlngmust be
                    wlthln the amount o? funds delivered into the
                    Boarda oontrol; and (3) Before blda for oon-
                    atruotlon are aocepted reasonablerules and
                    regulations?or the we of the Chapel shall
                    be promulgatedby the Board so that nil may
                    know of permitted uae before the Board ln-
                    ours any obligationior building and that
                    when oomplete the building be maintolnedby
                    the College."
                      IOU state that the Board derina the legal
            oowideratlon of this oifioe on this order before going
            further with ooastruction.
                         Artlole 2603, Seotion 1, Vernon's Clvll Stat-
            utea,    provides in part:
                         "That . . . the Boaad of Regenta of tk
                    State Teaohera College . . . are . . . ruth-
                    orlzed and empowered to oonatrwt or loqulre
                    through runclaor loens to be 0bta1ned fPom
ROIL.Clando Irbell, page 2        (V-90)


     . . . any . . . aouroe, prlvato or publlo,
     without    oont   to thm State   of Taxa8,   and lo-
     oept title, aubjeot to rpoh omditiom and
     llmltatlonsa8 may be preaorlbedby . . .
     aald Boards, donltorle8, kltohenr and dln-
     lry halla, hospitala, llbr~rle~,studa nt lo-
     tlvltr buildinga, gymnaala, athleticbuild-
     ings and atadla, and auoh other buildinga
     am may be needed for the good oi the lnatl-
     tutlon and the moral welfare and soalal oon-
     dwt of the students o? suoh lnstltationi
     when the tote1 aoat, type of oonatruetlon,
     oapaolty of suoh buildings, as well as other
     plans and speclfloat~onshave been approved
     by the . . . GoverningBoards; provided, how-
     ever, that the Legislature shall never make
     an appropriationout bf the general fund o?
     this State . . . for the pwpom of equip-
     ping or for the purpose OS purehaalng and
     inatalllngany utility oonneotions in any of
     the buildings erected under aud by virtue o?
     the provlalona of this Act."
           Se&ion 7 thema? provider:
          "It is further provided that land owned
     by the State or any of said lnmtltutlonamay
     be wed as building nlter and gmxd ior wah
     bu;:d;~,aoqulred undar the provlaionr of
             .
          Article I, Section 7 of the Conatltutloao?
Taxas reada:
          "Eo money shall be appropriated,or
     dram from the Traaay    for the benefit of
     any seat, or religious soolety, theologloal
     or religious semlnarl;nor ahall property
     belonging to the State be approprlatadior
     any auoh purpwem.”
          Woktom   New InternationalDlotlonary,Una-
bridged, geooordEdition, daflnes "Chapel" as:
          "A ruboldlarteplaoe of roxwhlp, a
     aanotrury other than l pmrirh or oathodral
     ohurah...
           "A   private plaom of wonhip, or oratoryi
    .’
,
         Bon. Claude Iebell, page 3        (V-940)


              as (a) One not connected with u church; no,
              t;lt;xp$l of a palace, hospit(ll,prison or
                     .
                  In Fitzperald v. Eaet Lawn Cemetery, 10 A.2d
683 (Conn. Sup.lgtO), it la said that “the word ohapel,
         In its ordinary slgnificanoe,means a plea0 of worship
         other than a large or regular church, a place of wor-
         ship malntalned for special purpoebs. Funk and Xagnalle
         Dlcttonary.”
                   Upon considerationof the above statutes and
         authorities,it is our opinion that.the Board of Regents
         of the Texas State TOaOhOZ% Colleges has the authority
         to acquire such a chapel through funds obtained frw a
         private eourae, without coat to the State of Texas, lf
         in the discretion of such Board the building la needed
         for the good of the institutionand the morel welfare
         and social conduot of the etudents. We think the order
         is in eubstantlalcompllanaowith the provlelons end
         spirit of Section 1 of Artlole 26030.
                   It la to be noted that the Leglelaturemay not
         appropriatemoney out of the General Fund for the equlp-
         ping of any building 80 aoquln%¶,nor for the purohaee
         and i.natalllngof any utility oonnectionsin ewh a
         building. Further, that no money may be appropriated
         by the Legislature or drawn from the State Treasury for
         sectarian purposes. By reaeon of the laws applicableto
         Nest Texas State College, it is a State College for edu-
         cation in the Arts and Sciences and la non-eeotarian.
         The chapel may not thereforebe for the exoluslve use of
         any eect, denomination,or religion. The control of the
         ehepel muat be and remain in the Board..
                   The determinationo? whether the propoeed ln-
         etallatlon la question meets with etatutom requirement8
         hereinbeforeset out la a matter within the eound dlr-
         orbtlon of your Board.


                   The Board of Regent8 of Texan State
              Teaohera College8 may oonatrwt a chapel on
              the   oampum   of Weet   Texas   Statb   COllOgb
              through furde obtained from private eourcets,
              without oat to the State. State Colleges




.
    Ron. Claude Isbell',peg? 4   (V-940)



        are non-eeotarlan. The chapel m&y not
        therefore be for the exclusive ueeg; 0';;
        soot, denomltiatlon,or religion.
        trol of the c~hapelmust ba and remain in'
        the Board. Tex. Const. Art.1, Se.o.7;Art.
        '26930,gecs.1 and 7, Y.C.3.
                                           Youra vbry truly,,
                                   ATTORRRYGlMRRALOF TJBXAS


    CRorbhtmw                      -1

                                            Chester E. Ollleon
                                                     Assletent


                                   APPROVRD

                            ,'    iGiz.+$&&L




                ‘.
.